        Case 5:19-cv-04948-CSMW Document 15 Filed 05/29/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KATHRYNE E. DIEFFENBACH,                     :                       CIVIL ACTION
               Plaintiff                     :
         v.                                  :
                                             :
ANDREW SAUL,                                 :
Commissioner of the                          :
Social Security Administration,              :
                     Defendant               :                       NO. 19-4948

                                         ORDER

       AND NOW, this 29th day of May, 2020, for the reasons contained in the Court’s

Memorandum of today, it is hereby ORDERED that Plaintiff’s Request for Review is GRANTED

and, this matter, pursuant to sentence four of 42 U.S.C. 405(g), is REMANDED to the

Commissioner. On remand, the Commissioner shall: (1) apply the lifetime commitment profile

when evaluating Plaintiff’s claim; (2) reconsider Plaintiff’s testimony when evaluating her RFC

and, if the ALJ wishes to reject Plaintiff’s testimony, cite contrary medical evidence to explain

why; and (3) consider Plaintiff’s non-exertional limitations and, if necessary, apply the appropriate

Medical-Vocational Guidelines or obtain the guidance of a vocational expert to determine what, if

any, jobs Plaintiff can perform.



                                              BY THE COURT:


                                              /s/ Carol Sandra Moore Wells
                                              CAROL SANDRA MOORE WELLS
                                              United States Magistrate Judge
